Citation Nr: 1401573	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nonspecific pruritic dermatitis, claimed as a severe rash all over the entire body, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to February 1969 and from February 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in pertinent part, denied his claim for service connection for nonspecific pruritic dermatitis (claimed as a severe rash over the entire body).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals adjudicatory documents duplicative of those in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a skin disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed skin disorder.  In this regard, the Veteran has alleged that his skin disorder is the result of his service, to include his exposure to herbicides in Vietnam.  Service treatment records do not document any complaints, treatments or diagnoses related to any skin disorder while the post-service treatment records document the diagnosis and treatment of several skin disabilities, including dermatitis herpetiformis, seborrheic keratoses and contact dermatitis.  The Board notes that although the RO has considered whether service connection for the Veteran's claimed skin disorder was warranted under the provisions of 38 U.S.C.A. § 1116 (West 2002) for presumed exposure to herbicides, it has not considered whether it was warranted on a direct basis.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed skin disorder, to include consideration of direct service connection.

The Board notes the Veteran's statements in his November 2011 notice of disagreement that he had sought an evaluation from a private dermatologist in an attempt to determine the nature of his skin disorder.  A January 2012 treatment note from Dr. R. N. is contained in the claims file.  However, it is not clear whether the Veteran received additional treatment or evaluations from this provider or whether this treatment note constitutes the evaluation referenced by the Veteran in his November 2011 notice of disagreement.  Therefore, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers, to include Dr. R. N. and any other dermatologist who treated or evaluated him for his claimed skin disorder.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records documenting treatment for his claimed skin disorder.  Such records dated through September 2011 from the VA Medical Center in Tennessee Valley are located in the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from Dr. R. N. or any other dermatology evaluation and/or treatment.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following the completion of the above development and the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed skin disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a skin disorder?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since May 2011.

(b) Is it at least as likely as not (50 percent or greater probability) that each diagnosed skin disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during her period of service, to include exposure to herbicides?   The examiner should comment on the Veteran's contention that his exposure to herbicides in Vietnam caused his current skin disorder.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the July 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


